
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25



AMENDED AND RESTATED
SERVICES AGREEMENT


        This Amended and Restated Services Agreement (this "Agreement"), dated
March 25, 2002, is by and between Styleclick, Inc., a Delaware corporation
("Styleclick"), and ECS Sports Fulfillment LLC, a Delaware limited liability
company ("ECS"), and effective as of August 24, 2001 (the "Effective Date").

        WHEREAS, NHL Interactive CyberEnterprises, LLC (the "NHL"), NHL
Enterprises, L.P. ("NHLE"), USA Electronic Commerce Solutions LLC and ECS have
entered into an agreement (the "Underlying Agreement") pursuant to which, among
other things, ECS, acting directly or through a third party, shall develop,
build, host, maintain and operate the NHL's online store;

        WHEREAS, Styleclick and ECS entered into an oral agreement (the "Oral
Agreement"), effective as of August 24, 2001, pursuant to which Styleclick
agreed to provide certain services to ECS in support of ECS's obligations to the
NHL;

        WHEREAS, prior to entering into the Oral Agreement, Styleclick was aware
of the material terms applicable to it thereto and contained in the Underlying
Agreement;

        WHEREAS, Styleclick and ECS entered into a services agreement (the
"Services Agreement"), dated as of December 26, 2001, pursuant to which the
terms and conditions of the Oral Agreement were agreed to in writing; and

        WHEREAS, Styleclick and ECS desire to enter into this Agreement to
supersede and replace the Oral Agreement and amend and restate the Services
Agreement.

        NOW, THEREFORE, the parties hereto agree as follows:

1.    DEFINITIONS    

        For the purposes of this Agreement, capitalized terms not expressly
defined elsewhere in this Agreement shall have the meanings set forth in
Exhibit A hereto.

2.    GENERAL OPERATIONS    

        2.01    Term.    The initial term of this Agreement (the "Initial Term")
shall be for the period commencing on the Effective Date and expiring on
June 30, 2002, unless earlier terminated in accordance with the terms hereof.
ECS shall have the option to extend the term of this Agreement for up to two
additional one-year periods (each such one year period, a "Renewal Term") by
providing Styleclick with written notice of its intent to extend no later than
30 days in advance of the last day of the Initial Term or the current Renewal
Term, as applicable, provided that the second Renewal Term shall be for a
thirteen-month period, ending July 31, 2004. The Initial Term together with all
Renewal Terms shall be referred to herein as the "Term".

        2.02    Development of NHL Store.    As described in more detail in
Exhibit B attached hereto, Styleclick shall develop, host, operate and maintain
the NHL Store in a manner consistent with the terms set forth, as applicable, in
the Underlying Agreement, the material terms of which have been provided to
Styleclick. Styleclick shall provide the Development Services, License,
Operations Services, Maintenance Services, Customer Support Services and
Reporting, each as more fully described in Exhibit B hereto. Styleclick shall
only be obligated to perform those services expressly required by this
Agreement. ECS shall provide Styleclick with all information that Styleclick
reasonably requests in order for Styleclick to perform its services under this
Agreement.

        2.03    Fees.    In consideration of the services to be provided by
Styleclick hereunder, ECS shall pay Styleclick the fees set out in, and in
accordance with, Exhibit C attached hereto.

1

--------------------------------------------------------------------------------


        2.04    Prior Agreements.    This Agreement supersedes and replaces in
its entirety both the Oral Agreement and the Services Agreement.

3.    PAYMENT TERMS; RECORDS; AUDIT RIGHTS    

        3.01    Payment Terms.    Styleclick shall invoice ECS on a monthly
basis for amounts owed under this Agreement. ECS shall pay each invoice within
10 days after receipt of any such invoice.

        3.02    Records; Audit Rights.    Styleclick shall maintain accurate
books of account and records relating to services provided under this Agreement.
ECS and NHL shall have the right at its own expense during the Term, at
reasonable hours of the day and upon reasonable prior written notice, not less
than 10 days in advance, to examine and audit such books of account or records
in Styleclick's possession or under its control solely for the purpose of
conducting such audits and enforcing its rights under this Agreement. All such
books of account and records shall be kept available for at least twelve
(12) months after the expiration or termination of this Agreement.

4.    INTELLECTUAL PROPERTY    

        4.01    License.    ECS represents to Styleclick that it has been
granted a license from the NHL and NHLE which permits Styleclick, during the
Term and subject to the terms and conditions in the Underlying Agreement, to use
the NHL Content and NHL Marks as reasonably necessary for Styleclick to perform
its obligations hereunder. All goodwill arising out of any use of any NHL
Content and NHL Marks by, through or under Styleclick will inure solely to the
benefit of the NHL and NHLE. Styleclick will not use the NHL Marks in any way
that tarnishes, blurs, or dilutes the quality associated with such NHL Marks or
the associated goodwill. Styleclick will use the NHL Marks in conformance with
the generally applicable trademark usage policies of the NHL and NHLE as
furnished by ECS to Styleclick from time to time. Other than as may be necessary
to develop the NHL Store (e.g., use of NHL Marks therein), Styleclick will not
form any combination or derivative marks with the NHL Marks. Styleclick will not
take any action inconsistent with the NHL's ownership of the NHL Marks. Any
benefits accruing from use of the NHL Marks will automatically vest in the NHL.

        4.02    Ownership.    (a) Styleclick acknowledges that the NHL and/or
NHLE reserves all right, title and interest in and to the NHL Content and NHL
Marks, along with all Intellectual Property Rights solely associated with any of
the foregoing, and no title to or ownership of any of the foregoing is
transferred or, except as expressly set forth in this Section 4, licensed or
sublicensed to Styleclick or any other person or entity pursuant to this
Agreement. Styleclick hereby assigns to the NHL and/or NHLE, as the case may be,
all right, title and interest that it may have or acquire in and to such items
and all associated Intellectual Property Rights, and Styleclick will take,
provided that ECS, NHLE or the NHL reimburses Styleclick for any related
expenses, any actions (including execution and delivery of affidavits and other
documents) reasonably requested by ECS or the NHL to effect, perfect or confirm
the NHL's or its designee's right, title and interest therein. At the
termination of the Agreement, Styleclick will return all the NHL Content and NHL
Marks to the NHL, and Styleclick shall have no further rights thereto.

        (b)  Notwithstanding anything in this Agreement to the contrary,
Styleclick will retain ownership of the template, e-Commerce functionality of
the NHL Store and ECS and Styleclick, respectively, will retain ownership of any
other content, technology or trademark (including the Software (as defined in
Exhibit B) owned by, and furnished in connection with, such party in the
performance of its respective obligations hereunder.

5.    TERMINATION    

        5.01    Early Termination Right.    In the event that the Underlying
Agreement terminates, this Agreement shall terminate contemporaneously. ECS
shall give Styleclick prompt notice of any termination or anticipated
termination of the Underlying Agreement.

2

--------------------------------------------------------------------------------


        5.02    ECS Termination Rights.    Without prejudice to any other rights
ECS may have pursuant to this Agreement or otherwise, ECS shall have the right
to terminate this Agreement upon written notice to Styleclick if:

        (a)  Styleclick shall be unable to pay its liabilities when due, or
shall make any assignment for the benefit of creditors, or under any applicable
law admits in writing its inability to meet its obligations when due or commit
any other act of bankruptcy, institute voluntary proceedings in bankruptcy or
insolvency or permit institution of such proceedings against it; or

        (b)  Styleclick is in breach of any material term or condition of this
Agreement, in any material respect, and such breach remains uncured (30) days
after written notice of such breach is sent to Styleclick by ECS; provided,
however, that if such breach by its inherent nature can be cured but not within
the thirty (30) day period because the assistance of a person or entity
unrelated to Styleclick is needed to cure such breach, then Styleclick shall
have the opportunity to cure such breach within a reasonable period of time of
receipt of such notice if Styleclick has commenced to cure such breach within
such thirty (30) day period.

        5.03    Styleclick Termination Rights.    Without prejudice to any other
rights Styleclick may have pursuant to this Agreement or otherwise, Styleclick
shall have the right to terminate this Agreement upon written notice to ECS, if:

        (a)  ECS shall be unable to pay its liabilities when due, or shall make
any assignment for the benefit of creditors, or under any applicable law admits
in writing its inability to meet its obligations when due or commit any other
act of bankruptcy, institute voluntary proceedings in bankruptcy or insolvency
or permit institution of such proceedings against it; or

        (b)  ECS is in breach of any material term or condition of this
Agreement, in any material respect, and such breach remains uncured (30) days
after written notice of such breach is sent to ECS by Styleclick; provided,
however, that if such breach by its inherent nature can be cured but not within
the thirty (30) day period because the assistance of a person or entity
unrelated to ECS is needed to cure such breach, then ECS shall have the
opportunity to cure such breach within a reasonable period of time of receipt of
such notice if ECS has commenced to cure such breach within such thirty (30) day
period.

        5.04    Effect of Expiration or Termination.    After the expiration or
termination of this Agreement: (a) Styleclick shall have no right to use, or
allow any third party to use, the NHL Marks or the NHL Content; (b) Styleclick
agrees in good faith to assist, at ECS's cost and expense, with the orderly
transfer of Styleclick's obligations herein to ECS or to a third party, such
transition costs to be billed according to standard Styleclick rate card, and
(c) Styleclick shall promptly refund (in any event no later than 30 days
following such termination) any fees paid by ECS hereunder on a pro-rated basis.

        5.05    Representations.    Each party represents and warrants to the
other party that (a) it has and will have full right, power, and authority to
enter into this Agreement and perform its obligations under this Agreement;
(b) that its execution and performance of this Agreement, and the other party's
exercise of such other party's rights under and in accordance with this
Agreement, will not breach or cause a conflict with any other agreement to which
it is bound; (c) its performance hereunder will comply with all applicable laws
and regulations and (d) when executed and delivered, this Agreement will
constitute its legal and binding obligations, enforceable against it in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
In addition, ECS represents and warrants that it is a party to an agreement with
the NHL which allows ECS to grant to Styleclick the rights and license granted
herein.

3

--------------------------------------------------------------------------------


6.    MISCELLANEOUS    

        6.01    Governing Law; Jurisdiction.    This Agreement shall be
construed in accordance with the laws of the State of New York, without regard
to its principles of conflicts of laws.

        6.02    Assignment.    Neither this Agreement nor any of the respective
rights, privileges or obligations of the parties hereunder may be assigned by
Styleclick, provided, however, that ECS may transfer or assign its rights,
privileges and obligations under this Agreement to any Affiliate of ECS,
provided that such transferee agrees in writing to be bound by this Agreement.

        6.03    Amendment; Modification.    None of the provisions of this
Agreement may be amended, or modified except expressly in writing signed by all
parties, and there are no representations, promises, and agreements, warranties,
covenants or undertakings other than those contained herein. No failure on the
part of a party to exercise any right under this Agreement shall operate as a
waiver of such right; nor shall any single or partial exercise of any right
preclude any other or further exercise or the exercise of any other rights.

        6.04    Severability.    In the event any provision of this Agreement is
found to be void, invalid or unenforceable as a result of any judicial or
administrative proceeding or decree, this Agreement shall be construed and
enforced as if such provisions were not contained in this Agreement.

        6.05    Survival.    No expiration or termination of this Agreement
shall relieve ECS of its obligations to pay Styleclick any amounts due to it at
the time of termination or expiration, regardless of whether these amounts are
then or thereafter payable. The provisions of Sections 3.01, 3.02, 4.01, 4.02,
5.04, 5.05, 6.01, 6.05, 6.06, 6.07, 6.08, 6.10 and 6.10 shall survive the
expiration or termination of this Agreement.

        6.06    Neither party (or Affiliate of such party) shall (nor shall they
permit or cause their employees or agents to) divulge, disseminate or publicize
Confidential Information (other than to their respective Affiliates, attorneys
or accountants), except as may be required by law or to fulfill (or enforce) the
terms of this Agreement. For the purpose of the preceding sentence, Confidential
Information shall mean the information contained in this Agreement and all
information conveyed by any party to another party relating to the disclosing
party's business, which is designated by the disclosing party in writing as
proprietary or confidential.

        6.07    Construction.    This Agreement, together with any exhibits or
attachments, when fully-executed, shall constitute the entire agreement and
understanding between the parties hereto and cancels, terminates and supersedes
and prior agreement or understanding relating to the subject matter hereof
between ECS and Styleclick. The headings in this Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement.
Whenever used in this agreement, the words "include," "includes" and "including"
shall be deemed to be followed by the words "without limitation." Unless
otherwise specifically addressed herein, any approval required of either party
shall be deemed to be an approval that may not be unreasonably withheld of
delayed by such party.

        6.08    Notices.    All notices to be given hereunder shall be in
writing and shall be sent by facsimile, registered or certified mail, return
receipt requested, or by reputable overnight courier service (e.g., UPS, DHL, or
Federal Express) to the respective addresses of the parties as set forth above
unless notification of a change of address is given in writing. All notices
shall be sent to the addresses set forth below:

if to Styleclick, as follows:

Styleclick, Inc.
111 E. Wacker Drive
Chicago, IL 60601
Attention: Chief Financial Officer

4

--------------------------------------------------------------------------------


if to ECS, as follows:

ECS Sports Fulfillment LLC
c/o USA Electronic Commerce Solutions LLC
810 Seventh Avenue
New York, New York 10019
Attention: President

with a copy to:

ECS Sports Fulfillment LLC
c/o USA Electronic Commerce Solutions LLC
810 Seventh Avenue
New York, New York 10019
Attention: General Counsel

Any written notice shall be deemed to have been given at the time it is
received. Any notice required or permitted to be given by the provisions hereof
shall be conclusively deemed to have been received by a party hereto on the day
it is delivered to such party at the address indicated (or such other address as
such party shall specify to the other party in writing) or, if sent by
registered or certified mail, on the third business day after the day on which
mailed, addressed to such party at such address.

        6.09    No Joint Venture.    Nothing herein contained shall be construed
to place the parties in the relationship of partners or joint ventures and no
party shall by virtue of any contained herein have the power to obligate or bind
another party to a third party in any manner whatsoever.

        6.10    Indemnification.    

        (a)  Styleclick shall defend, indemnify and hold harmless ECS and its
Affiliates (other than Styleclick), shareholders, members, related companies
(other than Styleclick), officers, directors, managers, employees and agents
(the "ECS Parties") against any claims, expenses, demands, causes of action or
damages, including reasonable attorney's fees (whether incurred by a third party
or an action between the parties) (collectively, "Claims") arising out of any
breach of this Agreement or any representation herein by Styleclick; provided
that, in each such instance, Styleclick is given prompt notice of, and shall
have the option, at its sole cost and expense, to undertake and conduct the
defense of, any such Claim. In any instance to which such indemnities pertain,
(A) Styleclick shall keep ECS fully advised of all developments pertaining to
such Claims and shall not enter into a settlement of such Claim that would
adversely affect ECS, including admitting any liability or fault of ECS, without
ECS's prior written approval and (B) ECS shall cooperate fully with and assist
Styleclick in all respects in connection with any such defense. Styleclick shall
reimburse ECS for all reasonable out-of-pocket costs actually incurred by ECS in
connection with such cooperation and assistance.

        (b)  ECS shall defend, indemnify and hold harmless Styleclick, its
Affiliates (other than ECS), shareholders, related companies (other than ECS),
officers, directors, managers, employees and agents against any claims arising
out of: (i) a claim that the use by Styleclick as permitted by this Agreement of
the NHL Content or any NHL Mark violates or infringes upon the alleged
trademark, copyright or other right of a third party in or to such NHL Content
or NHL Mark; and (ii) any breach of this Agreement or any representation herein
by ECS; provided that ECS is given prompt notice of, and shall have the option,
at its sole cost and expense, to undertake and conduct the defense of any such
Claim. In any instance to which such indemnities pertain, (A) ECS shall keep
Styleclick fully advised of all developments pertaining to such Claims and shall
not enter into a settlement of such Claim that would adversely affect
Styleclick, including admitting any liability or fault, without Styleclick's
prior written approval and (B) Styleclick shall cooperate fully with and assist
ECS in all respects in connection with any such defense. ECS shall reimburse
Styleclick for

5

--------------------------------------------------------------------------------




all reasonable out-of-pocket costs actually incurred by Styleclick in connection
with such cooperation and assistance.

        6.11    Limitation of Liability.    In the event of any breach of this
Agreement by any party, the amount of any claim of loss by any other party or by
any of their Affiliates shall be limited to actual and direct damages, other
than as set forth in the following sentence. EXCEPT FOR BREACHES ARISING FROM
WILFULL MISCONDUCT OR GROSS NEGLIGENCE, IN NO EVENT SHALL ANY PARTY OR ANY OF
THEIR AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR BREACH OF
THIS AGREEMENT, INCLUDING LOST PROFITS. Neither occasional short-term
interruptions of service which are not unreasonable under comparable industry
standards nor interruptions of service resulting from events or circumstances
beyond Styleclick's or ECS's reasonable control (which, in any case, have caused
comparable interruptions to Styleclick's other businesses or to ECS's other
businesses (as the case may be)) shall be cause for any liability or claim
hereunder, nor shall any such occasion render Styleclick or ECS in default under
this Agreement.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, ECS and Styleclick each has caused this Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

    ECS SPORTS FULFILLMENT LLC,
 
 
by
/s/  ROBERT HALPER      

--------------------------------------------------------------------------------

    Name: Robert Halper     Title:  
 
 
STYLECLICK, INC.
 
 
by
/s/  BRENT HILL          

--------------------------------------------------------------------------------

    Name: Brent Hill     Title: EVP

7

--------------------------------------------------------------------------------


EXHIBIT A

DEFINITIONS


        "Affiliate" means, with respect to a party, any person or entity that
controls, is controlled by, or is under common control with such party, where
"control" means ownership of, or voting rights over, fifty percent (50%) or more
of the outstanding voting securities or the power to direct or cause the
direction of management of such party, person, or entity, whether through voting
securities, by contract, or otherwise (but only as long as such person or entity
meets these requirements).

        "Intellectual Property Rights" means any and all now known or hereafter
known tangible and intangible (a) rights associated with works of authorship
throughout the universe, including but not limited to copyrights, moral rights,
and mask-works, (b) trademark, trade dress and trade name rights and similar
rights, (c) trade secret rights, (d) patents, designs, algorithms and other
industrial property rights, (e) all other intellectual and industrial property
rights of every kind and nature throughout the universe and however designated
(including domain names, logos, "rental" rights and rights to remuneration),
whether arising by operation of law, contract, license, or otherwise, and
(f) all registrations, initial applications, renewals, extensions,
continuations, divisions or reissues hereof now or hereafter in force (including
any rights in any of the foregoing).

        "Launch" means, with respect to the NHL Store, that time when the NHL
Store is first generally accessible to Internet users at the NHL Store URL.

        "NHL.com" means the official online site or sites of the NHL and its
member teams as it exists today or at any other time during the Term.

        "NHL Content" means any and all content or information owned or
controlled (e.g., by license or otherwise) by the NHL or its Affiliates and
furnished by NHL or its Affiliates or ECS to Styleclick in connection with the
NHL Store or otherwise in connection with the performance of its obligations
under this Agreement.

        "NHL Store" means the official online store of the NHL in the United
States and Canada, the team stores of all of the NHL member teams, the NHL One
Store Program and the NHL Total Access Program having a URL of "shop.nhl.com"
and any additional URLs agreed to by ECS and the NHL.

        "NHL Marks" means the trademarks "NHL" and "National Hockey League", and
the logos associated therewith from time to time, as well as any other
trademarks and logos used on NHL.com.

        "URL" means uniform resource locator.

8

--------------------------------------------------------------------------------


EXHIBIT B

SERVICE TERMS


        Notwithstanding the following terms, all services performed hereunder
shall be, at minimum, consistent with those set forth in the Underlying
Agreement, the applicable material terms of which have been provided to and
agreed to by Styleclick.

1.    Development Services:

        Development.    Styleclick, in consultation with ECS, shall develop and
build a new NHL Store in accordance with reasonable specifications determined by
ECS and the NHL, which shall include, among other things, technical and
functional capabilities, "look and feel" and other relevant attributes set forth
in the Underlying Agreement (the "Specifications"). Styleclick shall convert,
input or otherwise format as necessary all NHL Marks and other content supplied
by the NHL to be included in the NHL Store pursuant to the Specifications. ECS
has secured the agreement of the NHL or NHLE to deliver to ECS, or provide ECS
access to, and ECS agrees to deliver to Styleclick, or provide Styleclick access
to, all assets (of which the NHL or NHLE has ownership) for use in the NHL Store
to be developed and built, including photographs, text, images and other
graphics currently or previously included therein.

        Launch.    ECS acknowledges that the "Launch Date" of the NHL Store was
October 1, 2001.

        Hosting.    Styleclick shall host the NHL Store on the Host Server.
Styleclick shall link the NHL Store into NHL.com. Styleclick shall also link the
NHL Store into any website that ECS directs.

        Operational Level.    Consistent with the Underlying Agreement,
Styleclick covenants that during the Term and after the Launch Date, the NHL
Store will be fully operational, excepting de minimus downtime. Styleclick shall
promptly inform ECS of any material operational failure of the NHL Store and
take all commercially reasonable actions reasonably necessary to cure such
failure.

2.    License:

        Subject to the terms and conditions of this Agreement, Styleclick grants
to ECS a non-transferable and non-exclusive license (the "License") to utilize
the software assets (the "Software") listed immediately below for the duration
of this Agreement. Pursuant to the License the Software may be used solely for
internal data processing of operations of the NHL Store and may not be used to
process the data of others, or as a service bureau, time share facility or
otherwise. The Software shall consists of the following elements which comprise
the Styleclick Chicago platform:

•E-Commerce engine

•Merchandising application

•Customer Service application

•Web-based Supplier Interface application

•File Exchange application

•Reporting application

3.    Operations Services:

        The Operations Services shall consist of an allocation of the following
resources to the support, enhancement and operation of the NHL Store. In the
event that operations, customization and enhancement requests (other than those
contemplated hereunder or by the Underlying Agreement) cause the monthly
resource allocation in any one area to exceed the allocated amount of Full Time

9

--------------------------------------------------------------------------------


Equivalents ("FTEs"), ECS will pay Styleclick at a 15% discount to Styleclick's
standard hourly rate for services rendered. The Styleclick project manager for
the NHL Store will monitor the hours worked by each area throughout the month
and will proactively notify ECS in the event of an expected over-run on the
allocated FTEs for the month. All Styleclick time is currently tracked via the
Solomon IV Time Keeper software. In the future Styleclick will track time via
Solomon IV Time Keeper or a similar such product such as Microsoft Project.

Position


--------------------------------------------------------------------------------

  FTEs

--------------------------------------------------------------------------------

Project Manager   .50 Creative Designer   1.0 Web Content Developer   1.0
Photography & Image Editing   .50 Application Development   .75 Merchandise
Integration   .75 Fulfillment Integration   .33 Logistics Integration   .33
Customer Service   .20 Finance Integration   .25 Web/ Systems Integration   .50
Total   6.11


Position


--------------------------------------------------------------------------------


 
Hourly Rate for
Services

--------------------------------------------------------------------------------

Project Manager   $ 165.00 Creative Designer   $ 105.00 Web Content Developer  
$ 90.00 Photographer/Image Editor   $ 82.00 Application Developer   $ 125.00
Merchandising Integrator   $ 132.00 Fulfillment Integrator   $ 105.00 Logistics
Integration   $ 90.00 Customer Service Integrator   $ 82.00 Finance Integrator  
$ 82.00 Web/ System Integrator   $ 125.00

4.    Maintenance Services:

        The Maintenance Services shall consist of maintaining and improving the
Licensed applications mentioned in Sections 1 and 2 above.

5.    Customer Service:

        Styleclick shall provide customer service functionality to Precision
Response Corporation through Styleclick's "Customer Service Application" to
allow Precision Response Corporation to provide customer service to end users
for the NHL Store including order entry, order inquiry, order status checking,
order cancellation, gift certificate creation and coupon creation.

6.    Security Certificates:

        Styleclick shall provide SSL certificates to support secure transmission
of sensitive customer information (e.g. credit card information) and shall pass
this cost on to ECS. It is currently estimated that the cost of security
certificates is at $9,000 per year.

7.    Reporting:

        Styleclick shall provide such reporting to ECS and NHL as reasonably
required by ECS and consistent with the terms of the Underlying Agreement.

10

--------------------------------------------------------------------------------


EXHIBIT C

PAYMENT TERMS


1.Development Fee:    The fee for the Development Services shall be a one-time
fee of $266,931 which shall be due and payable on the date of the Launch of the
NHL Store.

2.License Fee:    The fee for the License shall be a one-time fee of $224,000
which shall be due and payable on the Effective Date and on the first day of
each Renewal Term.

3.Operations Fee:    The fee for the Operations Services shall be a monthly fee
of $73,890 which shall be due and payable within 30 days of the end of each
month during the Term beginning with September 2001.

4.Maintenance Fee:    The fee for the Maintenance Services shall be an annual
fee of $44,800, which shall be due and payable on the Effective Date and on the
first day of each Renewal Term.

5.Security Certificates:    The fee for the SSL certificates is estimated to be
$9,000 annually. The cost of the security certificates will be passed on
directly to ECS with no mark up.

6.Increase of Fees:    All fees and other prices set forth in this Exhibit C
shall be adjusted at the beginning of each Renewal Period by the CPI Adjustment
and/or any other cost increases that may be substantiated by Styleclick (e.g.
increases in hosting, bandwidth or salary costs). The "CPI Adjustment" shall
equal the percentage by which the Consumer Price Index for All Urban Consumers
(CPI-U) for the U.S. City Average for All Items has increased or decreased for
the month of December of the then ending calendar year as compared to the month
of December of the previous calendar year. In the event that ECS is unwilling to
agree to renew the Agreement based on an Increase of Fees related to costs
increases that have been substantiated by Styleclick, ECS and Styleclick will
arrange for a mutually agreeable transition to another provider.

7.Taxes.    All fees above are exclusive of any taxes, duties, fees or other
government levies or charges.

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.25



AMENDED AND RESTATED SERVICES AGREEMENT
EXHIBIT A DEFINITIONS
EXHIBIT B SERVICE TERMS
EXHIBIT C PAYMENT TERMS
